Citation Nr: 0333434	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability, claimed as heart and chest pain, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disability, to include nocturnal obstructive respiratory 
disorder, to include as due an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

As an initial matter, the Board notes that service connection 
for heart and chest pain was previously denied by the RO in a 
March 1993 rating action.  Although it appears that the RO 
has treated the appellant's more recent claim as reopened, 
the Board must initially assess whether new and material 
evidence has been submitted sufficient to reopen the claim of 
service connection.  Wakeford v. Brown, 8 Vet. App. 237 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine whether there is new and material evidence to 
reopen the claim regardless of the RO's action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, this decision 
addresses the claim to reopen.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his new and material evidence claim, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  In an unappealed March 1993 rating decision, the RO 
denied the veteran's claim for service connection for a 
cardiovascular disorder, claimed as heart and chest pain.

3.  The additional evidence pertaining to the veteran's heart 
and chest received since the March 1993 RO rating decision, 
considered in conjunction with the record as a whole, is not 
so significant that it must be considered to fairly decide 
the merits of the claim for service connection for a 
cardiovascular disorder, claimed as heart and chest pain, to 
include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied the veteran's 
claims for service connection for a cardiovascular disorder, 
claimed as heart and chest pain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

2.  The additional evidence received subsequent to the March 
1993 rating decision is not new and material, and the claim 
for service connection for a cardiovascular disorder, claimed 
as a heart and chest pain, to include as due to an 
undiagnosed illness may not be reopened.  38 U.S.C.A. §§ 
5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 1001.  VA stated that, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
Further, in this regard, it is noted that the veteran's 
request to reopen the claims for service connection for 
arthritis of the knees, hips and ankles was received before 
August 29, 2001.  As such, these regulations, as in effect 
prior to August 29, 2001, are applicable to this appeal.

With respect to notice, in an October 2001 letter to the 
veteran, a May 2002 rating decision, and an October 2002 
statement of the case, VA informed the appellant of the 
evidence necessary to reopen his claim for service connection 
for a cardiovascular disability, claimed as heart and chest 
pain, to include as due to an undiagnosed illness as well as 
VA development activity.  As such, the VA duty to notify has 
been met.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet 
App. June 19, 2002).  

The Board concludes that the VCAA notification letter sent to 
the appellant in October 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter requested a 
response within 30 days and failed to notify the appellant 
that he had one year to submit the requested information 
and/or evidence in compliance with 38 U.S.C.A. § 5103(b).  
However, any such "error" was harmless and did not affect 
the appellant's case in any substantive manner.  That is 
because he did, in fact, have more than one year to respond.  
The Federal Circuit's concern in PVA that a claimant would be 
unaware of the time he had left to submit evidence is 
inapplicable in the specific circumstances of this case.  The 
October 2002 statement of the case informed the veteran that 
he still had time to submit evidence.  Since this claimant 
was, as a matter of fact, provided at least one year to 
submit evidence after the VCAA notification in October 2001 
and the October 2002 statement of the case, adjudication of 
his claim can proceed.

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
finds that reasonable efforts have been made to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  The 
service medical reports are of record, the appellant has been 
afforded VA examinations relative to the disability at issue, 
and VA and private clinical treatment reports are of record.  
The veteran has not identified any additional outstanding 
records relevant to the new and material evidence claim.  
Further development and expending of VA's resources in this 
regard is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).


Applicable Laws and Regulations

Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. § 
3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a cardiovascular disability becomes 
manifested to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

For Persian Gulf claims, except as provided in 38 C.F.R. § 
3.317(c), VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of this section, provided that 
such disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) and (ii) (2003).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317 (2003.)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R. Part 4 for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws.  38 C.F.R. § 3.317(a)(2), (3), (4), and (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  
38 C.F.R. § 3.317(c).

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317. VEBEA also extended the period in which VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Gulf War 
veterans to September 30, 2011.  This was effective March 1, 
2002.

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Here, the revisions are relatively inconsequential to 
the veteran's case because the veteran's claims have been 
denied on other grounds.  Thus, he has not been prejudiced by 
applying the new regulation in the first instance.  Bernard, 
supra.

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West. 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, in a March 1993 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
heart and chest pain.  Notice of the determination, and his 
appellate rights, were provided by a letter dated that same 
month.  No appeal was taken from that determination.  As 
such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
The March 1993 RO rating decision essentially denied the 
veteran's claim on the basis that the chest pain noted in 
service was temporary and resolved without resulting in any 
chronic heart or chest disability.   

Evidence that was of record at the time of the RO's March 
1993 rating decision included the veteran's service medical 
records.  In November 1991, the veteran complained of sharp 
chest pain which lasted several seconds, did not radiate, and 
had been present for the previous one month.  He related that 
the pain was not associated with exercise, shortness of 
breath, diaphoresis, or dypsnea on exertion.  However, the 
veteran indicated that stress, was contributing to his chest 
pain.  An assessment of chest pain-non-cardiac was entered.  
Stress relief was recommended.  In December 1991, the veteran 
returned to the clinic and complained of chronic chest pain.  
An assessment of non cardiac chest pain was entered.  A 
December 1991 separation examination report reflects that the 
veteran's heart and chest were both reported as "normal."  
A Report of Medical History, dated in December 1991, reflects 
that the veteran listed heart or chest pain as a current 
complaint.  He indicated that he had had pain or pressure in 
his chest but he was unsure as to whether or not he had had 
heart trouble.  In the notes section of the report, the 
examiner indicated that the veteran had had pain or pressure 
in his chest, which had been evaluated and diagnosed as non-
cardiac and that it was felt to be stress related.  

Also of record at the time of the RO's March 1993 rating 
decision were private and VA treatment and examination 
reports, dating in December 1992, which are negative for any 
subjective complaints or clinical findings with respect to 
the veteran's heart and chest.  

Evidence that was received after the March 1993 rating 
decision includes private and VA treatment and examination 
reports, dating from December 1992 to February 2002.  A 
December 1992 VA X-ray report of the veteran's chest was 
normal.  When seen at the emergency room at a private 
facility in July 2001, the veteran complained of left sided 
chest pain for approximately one to two hours which was 
associated with spasms of the left arm.  The veteran reported 
that he lifted heavy objects at work at the time of onset.  
He indicated that the chest pain was an aching/stabbing pain 
and that the pain was a six out of ten, with ten being the 
highest in severity.  The pain was noted to have been non-
radiating with no aggravating or relieving factors.  The 
veteran denied having any shortness of breath, fever, cough, 
diaphoresis, back pain, or gastrointestinal symptoms.  An 
electrocardiogram revealed nonspecific ST and T wave 
abnormality.  X-rays of the chest revealed increased 
pulmonary vascularity without an infiltrate.  After a 
physical evaluation, an assessment of no evidence of cardiac 
event, low cardiac risk, and no indication for further 
cardiac work up (i.e., stress test) at that time was 
recorded.  

When seen in the VA clinic in August 2001, the veteran 
complained of chest pain, which began in 1998.  He related 
that he felt a daily "straightening" or tightness in the 
left side of his chest which occurred without any symptoms, 
did not increase with exertion and which could last less than 
one minute or all day.  The examiner noted that the veteran 
had been admitted to a private facility one month previously 
for chest pain after lifting a package.  The veteran 
indicated that he had been told that he had an "enlarged 
heart."  The VA physician noted that stress tests and other 
tests, performed during the July 2001 hospitalization were 
negative.  Impressions of chest pain, enlarged heart, normal 
examination, and doubt cardiac, were recorded. 

X-rays of the chest, performed by VA in January 2002, 
revealed a normal heart and clear lungs.  A VA spirometry 
test, also performed in January 2002, was normal.

A February 2002 VA respiratory examination report reflects 
that the veteran had been seen for chest pain on several 
occasions and that the last incident occurred in July 2001 
after the veteran lifted a heavy box.  X-rays of the chest 
was essentially normal.  Diagnoses of obstructive sleep apnea 
and obesity were recorded.

A February 2002 VA general medical examination report 
reflects a history with respect to the veteran's chest pain, 
which is consistent with that noted in the preceding 
paragraph.  After a physical evaluation of the heart and 
lungs, a diagnosis of atypical chest pain, not of cardiac 
origin was recorded.  A VA outpatient report, dated in 
February 2002, reflects an impression of atypical chest pain 
which was strongly felt to be non-cardiac in origin was 
entered by the examiner.  

In this case, the additional private and VA medical evidence 
submitted since the final 1993 rating decision are new, as 
they were not associated with the claims file at the time of 
the 1993 rating decision.  However, none of these records 
contain a diagnosis of, or treatment for, a chronic 
cardiovascular disability.  Instead, they show complaints of 
chest pain, of non-cardiac origin, which were associated with 
lifting heavy objects during the veteran's employment in 
2001.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  Accordingly, none of the records submitted since 
March 1993 are probative of the central issue of whether the 
veteran currently suffers from a chronic cardiovascular 
disability, claimed as heart and chest pain, which is related 
to his service, to include service in the Persian Gulf War.  
38 C.F.R. § 3.156 (as effective prior to August 29, 2001).  

As to the claim for service connection for a cardiovascular 
disability, claimed as heart and chest pain, to include as 
due to an undiagnosed illness, the Board has also considered 
the veteran's own statements in which he claims that he 
currently suffers from this disorder as a result of service.  
These statements, however, are merely cumulative of 
statements made by the veteran at the time of the March 1993 
rating decision.  Since cumulative, they cannot be deemed new 
and material evidence.  See Smith v. West, 12 Vet. App. 312, 
314 (1999) ("once it was determined that the evidence was not 
new, no further analysis was required, for it could not be 
'new and material' if it was not 'new.'").  Furthermore, as a 
layman, his opinion that he has a disorder that is related to 
service is outside the scope of his competence, and may not 
serve as a basis for reopening the claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (statements that are 
not competent are insufficient for purposes of reopening a 
claim)).

As a whole, the evidence received since the March 1993 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran 
currently suffers from a chronic cardiovascular disability, 
claimed as heart and chest pain.  38 C.F.R. § 3.156 (2003).  
Consequently, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, and the claim may not 
be reopened.  


ORDER


New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
cardiovascular disorder, claimed as heart and chest pain, to 
include as due to an undiagnosed illness, the benefit sought 
on appeal remains denied.


REMAND

The veteran maintains that he has a respiratory disability, 
to include nocturnal obstructive respiratory disorder as 
result of service in the Persian Gulf.  A review of the 
service medical records reflects that the veteran was seen on 
several occasions during service for upper respiratory 
infections and viral syndrome.  Post-service 
VA and private medical evidence reflects than the veteran has 
been diagnosed as having obstructive sleep apnea.  A February 
2002 VA general medical examination report reflects that the 
examiner had reviewed the veteran's claims file.  After a 
physical evaluation of the veteran, diagnoses of nocturnal 
and obstructive sleep apnea, not likely to be caused by Gulf 
War deployment were recorded.  It is shown, however, that the 
examiner did not provide any clinical opinion with respect to 
whether any relationship exists between the appellant's 
current respiratory disability, nocturnal and obstructive 
sleep apnea, and his active duty outside his Persian Gulf War 
service.  The fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board thus finds 
that further development in this regard, to include an 
additional VA respiratory examination, is in order to 
determine the exact etiology of any currently diagnosed 
respiratory and/or breathing disorder.  

The issues certified for appeal are noted on the title page 
of this decision.  However, the record raises another 
jurisdictional matter for the Board to address that is 
unrelated to the issue on appeal.

In an October 2002 rating decision, the RO denied service 
connection for a duodenal polyp and abnormal gastrum with 
positive biopsy for H. pylori, claimed as a hiatal hernia and 
acid reflux, to include as due to an undiagnosed illness.  
The veteran was informed of the RO's decision that same 
month.  Thereafter, on his VA Form 9, which addressed issues 
currently in appellate status, and was received by the RO in 
November 2002, the veteran indicated that he had a hiatal 
hernia and acid reflux as a result of his departure from the 
United States Marine Corps.  The Board has considered the 
veteran's statement as a Notice of Disagreement with the 
October 2002 rating decision.  The RO has not yet responded, 
however, by issuing a statement of the case listing 
entitlement to service connection for duodenal polyp and 
abnormal gastrum with positive biopsy for H. pylori, claimed 
as a hiatal hernia and acid reflux, to include as due to an 
undiagnosed illness as an issue on appeal.

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2003); see also Manlincon v. West, 12 Vet. App. 238 (1999).   
On Remand, the RO has the opportunity to cure this defect.  
Thereafter, the Board will adjudicate this particular claim 
only if the veteran perfects his appeal of this claim in a 
timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a VA Form 9 [substantive appeal], the Board is not required, 
and in fact, has no authority, to decide the claim).

In light of the above, and in order to give the veteran every 
consideration with respect to due process, this case is 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should provide the veteran and 
his representative with a statement of 
the case addressing the issue of 
entitlement to service connection for 
duodenal polyp and abnormal gastrum with 
positive biopsy for H. pylori, claimed as 
hiatal hernia and acid reflux, to include 
as due to an undiagnosed illness.  The RO 
should advise the veteran to perfect his 
appeal of the RO's denial of this issue 
if he wishes the Board to consider it on 
appeal.

3.  The veteran should be requested to 
provide the complete names and addresses 
of any and all physicians and/or 
providers who have treated him for his 
respiratory disability, to include 
nocturnal obstructive respiratory 
disorder, to include as an undiagnosed 
illness since his release from active 
duty, which are not previously of record.  
This should include any private 
physicians, records of work-related 
injury, employment clinical personnel, 
long-term disability care doctors, as 
well as VA providers.  After 
authorization has been obtained, these 
records should be requested and 
associated with the claims folder.  If 
any of the aforementioned record can not 
be obtained, documentation to this effect 
must be contained in the claims file. 

4.  The RO should schedule the appellant 
for examination by board-certified VA 
specialist(s) in respiratory and/or 
undiagnosed illness disorders to 
determine the nature and etiology of any 
respiratory disability, to include 
nocturnal obstructive respiratory 
disability, to include as due to an 
undiagnosed illness. The examiner should 
state whether of not he or she is board-
certified.  The examiner must be provided 
with the appellant's claims folder and a 
copy of this remand for review prior to 
conducting the examination(s).  The 
examination report should clearly reflect 
whether a review of the claims folder was 
performed.  All necessary tests and 
studies should be performed, and all 
clinical manifestations should be 
reported in detail. 

Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiner must provide a well-reasoned 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed respiratory disability, to 
include nocturnal respiratory disorder, 
is related to his military service 
outside his Gulf War Service.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinion(s) expressed.  The examination 
report(s) should be returned in a legible 
narrative format.  The examination report 
should be typed

5.  Thereafter, review the claims folder 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report and required medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and, if it is 
not, implement corrective procedures.  

6.  Then, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
must include citation to 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



